DETAILED ACTION
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,032,607. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application recites similar features and limitations as the patented application.

Present Application 17/241,323
Patent 11,032,607
A device, comprising: 
a processing system including a processor; and 

obtaining video content that comprises a plurality of frames; 
determining a viewpoint trajectory in response to detecting a change in viewpoint by a user in viewing the video content; 
identifying a first portion of subsequent frames of the plurality of frames to insert a visual advertisement according to the viewpoint trajectory; and
embedding the visual advertisement in the first portion of subsequent frames of the plurality of frames, wherein the first portion of subsequent frames, including the visual advertisement, are presented on a communication device associated with the user. 

a processing system including a processor; and 

obtaining video content, wherein the video content comprises a plurality of frames; monitoring, by an image sensor, a facial feature of a user to determine a visual focus of the user in relation to the video content; 
identifying a first group of frames of the plurality of frames and identifying a second group of frames of the plurality of frames, wherein the first group of frames includes a first group of moving objects, wherein the second group of frames includes a second group of moving objects; 
determining that the first group of moving objects in the first group of frames is fewer than the second group of moving objects in the second group of frames resulting in an object determination; 
determining the first group of frames includes different media content than the second group of frames resulting in a scene determination; 
determining, according to the monitoring and the object determination, a measure of attention of the user within a region of the first group of frames; 
determining that the measure of attention of the user within the region of the first group of frames satisfies a threshold; 
detecting a change in viewpoint by the user; determining a viewpoint trajectory from the change in viewpoint; 
identifying a portion of subsequent frames of the plurality of frames to insert a visual advertisement according to the scene determination, object determination, the measure of attention of the user, and the viewpoint trajectory; 

identifying a previous time period for embedding a previous visual advertisement in a previous group of frames;
determining a time period between the previous time period and the current time period; determining the time period exceeding a time threshold; and 
in response to the time period exceeding the time threshold, embedding in at least the portion of subsequent frames of the plurality of frames the visual advertisement in the region for presentation to the user via a communication device receiving the at least the portion of subsequent frames of the plurality of frames.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 11, 13-14, 16-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castleman (US 2018/0004285) in view of Marilly et al. (US 2016/0306267).

Claim 1, Castleman teaches a device, comprising: 
a processing system including a processor (p. 0021); and 

determining a viewpoint trajectory (i.e. gaze path) in response to detecting a change in viewpoint (i.e. eyes or head movement) by a user in viewing the video content (p. 0021); 
identifying a first portion of subsequent frames (i.e. expected gaze path) of the plurality of frames to insert a visual advertisement (i.e. insert location) according to the viewpoint trajectory (p. 0024-0025, 0030); and 
embedding the visual advertisement in the first portion of subsequent frames of the plurality of frames (i.e. based on future gaze path), wherein the first portion of subsequent frames, including the visual advertisement, are presented on a communication device associated with the user (p. 0024-0025, 0030-0031). 
Castleman is not entirely clear in teaching a device, comprising: 
performing a first determination that the viewpoint has been adjusted to a first region of a first frame of the plurality of frames and that the first region is associated with a first user attention value that satisfies a particular threshold;
performing a second determination that a second region of the first frame is associated with a second user attention value that does not satisfy the particular threshold;
“insert, according to the viewpoint trajectory, the first determination, and the second determination”.
Marilly teaches a device, comprising: 

performing a second determination that a second region (i.e. different gaze location of any user) of the first frame is associated with a second user attention value that does not satisfy the particular threshold (i.e. doesn’t pass through the Kalman filter for tracking trajectory) (p. 0057-0061);
“insert, according to the viewpoint trajectory, the first determination, and the second determination” (i.e. aggregate data is calculated for determining trajectory) (p. 0057-0060).
Therefore, it would have been obvious to one of ordinary skill in the at before the effective filing date of the present invention to have provided gaze tracking as taught by Marilly to the system of Castleman to allow for accurate detection of multiple users gazes on a content item (p. 0054).

Claim 2, Castleman teaches the device of claim 1, wherein the operations comprise monitoring, by an image sensor (i.e. image sensor), a facial feature of the user to determine a visual focus of the user in relation to the video content (i.e. tracking eye or head movement), wherein the identifying of the first portion of subsequent frames of the plurality of frames comprises identifying the first portion of subsequent frames of the plurality of frames according to the visual focus of the user in relation to the video content (i.e. gaze path and expected future gaze path) (p. 0024-0025, 0030).

Claim 3, Castleman teaches the device of claim 2, wherein the facial feature of the user comprises at least one eye of the user, and wherein the monitoring comprises monitoring, by the image sensor, a pupil of the at least one eye of the user (i.e. eye movement) (p. 0022). 

Claim 4, Castleman teaches the device of claim 2, wherein the image sensor comprises a camera sensor (p. 0039). 

Claim 11, Castleman teaches the device of claim 1, wherein the video content comprises panoramic video content (i.e. panoramic camera system) (p. 0021). 

Claim 13 recites “A non-transitory, machine-readable medium, comprising executable instructions that, when executed” perform the steps of claim 1.  Castleman teaches “A non-transitory, machine-readable medium, comprising executable instructions that, when executed” perform the steps of claim 1 (p. 0033).
Claim 14 recites “A non-transitory, machine-readable medium, comprising executable instructions that, when executed” perform the steps of claim 2.  Castleman teaches “A non-transitory, machine-readable medium, comprising executable instructions that, when executed” perform the steps of claim 2 (p. 0033).
Claim 16 recites “A non-transitory, machine-readable medium, comprising executable instructions that, when executed” perform the steps of claim 11.  Castleman 
Claim 17 recites “A non-transitory, machine-readable medium, comprising executable instructions that, when executed” perform the steps of claim 12.  Castleman teaches “A non-transitory, machine-readable medium, comprising executable instructions that, when executed” perform the steps of claim 12 (p. 0033).

Claim 20 is analyzed and interpreted a method of claim 12.

Claim 5-7, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castleman (US 2018/0004285) in view of Marilly et al. (US 2016/0306267), and further in view of Kang et al. (US 2018/0247600).

Claim 5, Castleman teaches the device of claim 1, wherein the operations comprise: 
identifying a first group of frames of the plurality of frames and identifying a second group of frames of the plurality of frames (i.e. gaze path and subsequent gaze path), wherein the first group of frames includes a first group of moving objects, wherein the second group of frames includes a second group of moving objects (p. 0022-0024, 0030).
Castleman is not entirely clear in teaching the device of claim 1, wherein the operations comprise: 

Kang teaches the device of claim 1, wherein the operations comprise: 
determining the first group of moving objects in the first group of frames is fewer than the second group of moving objects in the second group of frames resulting in an object determination (i.e. second group of frames) (p. 0084-0085);
 Therefore, it would have been obvious to one of ordinary skill in the at before the effective filing date of the present invention to have provided object detection as taught by Kang to the system of Castleman to allow determine multiple moving objects (p. 0084).

Claim 6, Castleman teaches the device of claim 5, wherein the identifying of the first portion of subsequent frames of the plurality of frames comprises identifying the first portion of subsequent frames of the plurality of frames according to the object determination (i.e. tracking movement of an object) (p. 0035).
 
Claim 7, Castleman teaches the device of claim 5, wherein the first portion of subsequent frames comprises a second portion of the first group of frames (i.e. subsequent gaze path of viewer profile) (p. 0031-0035). 

Claim 18 is analyzed and interpreted a method of claims 1 and 5.

Claim 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castleman (US 2018/0004285) in view of Marilly et al. (US 2016/0306267), and further in view of Ohara (US 2016/0299505).

Claim 8, Castleman teaches the device of claim 1, wherein the operations comprise: 
determining a third group of frames of the plurality of frames associated with the viewpoint trajectory (i.e. subsequent gaze path) (p. 0024-0025, 0030).
Castlemen is silent regarding the device of claim 1, wherein the operations comprise: 
determining a measure of attention of the user within a third portion of the third group of frames, wherein the identifying of the first portion of subsequent frames of the plurality of frames comprises identifying the first portion of subsequent frames of the plurality of frames in response to determining that the measure of attention satisfies a threshold. 
Ohara teaches the device of claim 1, wherein the operations comprise: 
determining a measure of attention of the user within a third portion of the third group of frames, wherein the identifying of the first portion of subsequent frames of the plurality of frames comprises identifying the first portion of subsequent frames of the plurality of frames in response to determining that the measure of attention satisfies a threshold (p. 0157-0159).
Therefore, it would have been obvious to one of ordinary skill in the at before the effective filing date of the present invention to have provided detecting attention 

Claim 9, Castleman teaches the device of claim 8, wherein the determining of the measure of attention of the user comprises performing user attention analysis (i.e. based on tracking) on the third group of frames (p. 0022-0024). 

Claim 10, Castleman teaches the device of claim 9, wherein the performing of the user attention analysis comprises performing video user attention analysis (i.e. tracking eye or head movement during video) or performing audio user attention analysis (p. 0022-0024). 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castleman (US 2018/0004285) in view of Marilly et al. (US 2016/0306267), and further in view of Lee et al. (US 2016/0142792).

Claim 12, Castleman teaches the device of claim 1, wherein the communication device comprises a virtual reality headset (p. 0019).
Castleman is not entirely clear in teaching the specific feature of:
“wherein the performing the first determination that the viewpoint has been adjusted to the first region of the first frame is responsive to the detecting the change in viewpoint, wherein the first user attention value is less than the particular threshold and is thus determined to be a low user attention value, wherein the second user attention 
Marilly teaches the specific feature of:
“wherein the performing the first determination that the viewpoint has been adjusted to the first region of the first frame is responsive to the detecting the change in viewpoint (i.e. tracking gaze trajectory), wherein the first user attention value is less than the particular threshold and is thus determined to be a low user attention value (i.e. data points are accepted and dismissed using the Kalman Filter), wherein the second user attention value is greater than the particular threshold and is thus determined to be a high user attention value (i.e. data points are accepted and dismissed using the Kalman Filter), and wherein the first portion of the subsequent frames corresponds to the first region of the first frame and not to the second region of the second frame (p. 0057-0061)”.
Therefore, it would have been obvious to one of ordinary skill in the at before the effective filing date of the present invention to have provided gaze tracking as taught by Marilly to the system of Castleman to allow for accurate detection of multiple users gazes on a content item (p. 0054).
Lee teaches the specific feature of:
“the visual advertisement is presented for view in a determined low user attention region and not in a determined high user attention region” (p. 0385).


Claim 15 recites “A non-transitory, machine-readable medium, comprising executable instructions that, when executed” perform the steps of claim 12.  Castleman teaches “A non-transitory, machine-readable medium, comprising executable instructions that, when executed” perform the steps of claim 12 (p. 0033).

Claim 19 is analyzed and interpreted a method of claim 12.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Claims 1-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
US 20180190091 A1	Yuan; Song
US 9088823 B1		Price; Roy F.
US 20110206283 A1	QUARFORDT; PERNILLA et al.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710. The examiner can normally be reached 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        3/17/2022